DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Applications 60/916,815; 60/908,095; 60/868,962; 60/868,851; and 60/868,893, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 60/916,815 does not provide support for claims 2, 8, 9, 16, 22, 28, 29, 34, 60, 66, 67, 74, 80, 86, 87, 92, 110-115, 124, 125, 132, 144, 145, 150, 168-173, 182, 183, 190, 202, 203, 208, or 226-231.  Application 60/908,095 does not provide support for claims 2, 8, 9, 16, 22, 28, 29, 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unipolar solar power system of claims 16, 34, 74, 92, 132, 150, 190, and 208, and the two inductors and the circuit connections of claims 110-115, 168-173, and 226-231 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 61, 81, 139, 171, 179-180, and 194 are objected to because of the following informalities:  Claim 61, line 3, “second string portion through a conductor” should be “second string portion through a second conductor”.  For examination purposes, it has been assumed that the DC-DC converter connected within the solar power string is connected with the second string portion through a second conductor, wherein the second conductor has a second string portion loaded circuit voltage value relative to the negative rail.  Claim 81, line 5, “solar p string” should be “solar panel string”.  Claim 139, line 2, “first power string portion” should be “first power source string portion”.  Claim 139, line 3, “second power string portion” should be “second power source string portion”.  Claim 171, line 2, “comprises at one switch” should be “comprises at least one switch”.  Claim 179, line 2, “said first power string” lacks proper antecedent basis.  Claim 180, line 3, “said second power string” lacks proper antecedent basis.  For examination purposes, it has been assumed that the “first power string” refers to the power string of claim 175, and the “second power string” refers to the additional string of claim 179.  Claim 194, “said first DC-DC converter” lacks proper antecedent basis.  For examination purposes, it has been assumed that this refers to the DC-DC converter as recited in claim 175.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9, 13, 16, 22, 29, 33-34, 60, 67, 71, 74, 80, 87, 91-92, 110-115, 125, 129, 132, 145, 149-150, 168-173, 183, 187, 190, 203, 207-208, and 226-231 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 2, 22, 60, and 80, the Applicant states, in the Appendix to the 
Remarks dated July 28, 2020, that a “sweet spot” is defined in Ledenev as where a converter input voltage is substantially the same as the converter output voltage, and 
	As to claims 9, 29, 67, 87, 125, 145, 183, and 203, the Applicant states that because the positive rail can be configured to carry a loaded circuit voltage that is substantially equal to the open circuit voltage, one of ordinary skill in the art can configure the power system in Figures 4A-4C to have an open circuit voltage that is equal to a regulatory maximum voltage limit.  It is noted that the claims recite a loaded circuit voltage that is substantially equal to a maximum voltage limit, whereas the Applicant states in the Remarks dated July 28, 2020, that an open circuit voltage is equal to a regulatory maximum voltage limit, and there is no description in the specification of an open or loaded circuit voltage that is close to a regulatory maximum voltage limit.  Merely stating that one of ordinary skill in the art can configure the power system in Figures 4A-4C to have an open or loaded circuit voltage that is equal to a regulatory maximum voltage limit is insufficient to show that the Applicant had possession of an open or loaded circuit voltage that is equal to a regulatory maximum 
	As to claims 13, 33, 71, 91, 129, 149, 187, and 207, the Applicant states that the controller is a shared switch that toggles between the buck and boost operations because the controller (606) controls both the buck converter and the boost converter and determines whether a buck or boost operation is to be performed.  A controller, however, is not a switch.  The Applicant has possession of the two sub-converters sharing an inductor (608) but does not have possession of the two sub-converters sharing a switch.
	As to claims 16, 34, 74, 92, 132, 150, 190, and 208, the Applicant states that one of ordinary skill in the art would understand that the negative rail can have a zero voltage because the specification does not limit the connection of the positive and negative rails to an inverter, and that these rails can be connected to any type of device including a device requiring a unipolar power supply.  Merely stating that it would be obvious to one of ordinary skill in the art is not sufficient to show that the Applicant had possession of a unipolar power system.  The Applicant does not have possession of a unipolar power system.  There is no specific disclosure in the specification or illustration in the drawings of the power system being unipolar.
            As to claims 110-115, 168-173, and 226-231, the Applicant states that one of ordinary skill in the art would understand the inductor (608) in Figure 6 can be considered two inductors in series, and that the controller 606 is a switch that switches between buck and boost operations of the DC-DC converter.  This is not sufficient to 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claims 9, 29, 67, and 87 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The terms “substantially" and “similar” in claim 125 are relative terms which render the claim indefinite.  The terms “substantially” and “similar" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-4, 14-15, 17, 19-21, 23-24, 35-40, 59, 61-62, 72-73, 75, 77-79, 81-82, 93-102, 117-120, 130-131, 133, 135-140, 151-160, 175-178, 188-189, 191, 193-198, and 209-218 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by the international patent publication of Wolfs (WO 2006/005125).
As to claim 1, Wolfs discloses a solar power system comprising:  a DC-DC 
converter (one of the middle DC-DC converters 24) connected within and as part of a solar power string (solar generators 20 and other DC-DC converters 24; see Figure 5); a first unconverted string portion (one of the middle solar power generators 20) and a second unconverted string portion (other solar generators 20) of the string, the portions separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 12-16); a first pair of electrical connections (on the left side of DC-DC converter 24) connecting the DC-DC converter (24) across the first unconverted string portion (20) 
	As to claim 3, the DC-DC converter (24) connected within the solar power string (solar generators 20) is connected with the first unconverted string portion through a first string portion conductor (connections at left of DC-DC converter 24) and connected with the second unconverted string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second string portion conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage 
	As to claim 4, the string portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
	As to claim 14, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
	As to claim 15, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
	As to claim 17, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 19, the first unconverted string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 20, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
	As to claim 21, Wolfs discloses a solar power system comprising:  string of serially connected electrical components that include solar panels (20) (see page 8, lines 14-15 and Figure 5); a DC-DC converter (24) intermediately electrically connected within the string as a part of the string so as to define a first, solar panel string portion (one of the middle solar power generators 20) and a second, solar panel string portion (other solar generators 20) (see Figure 5); a positive rail (at top of top solar power generator 20) connected with the first, solar panel string portion (one of the middle solar generators 20), and with the DC-DC converter (24) (see Figure 5); and a negative rail 
As to claim 23, the DC-DC converter (24) electrically connected within the solar power string (solar generators 20) is electrically connected with the first, solar power string portion through a first string portion conductor (connections at left of DC-DC converter 24) and electrically connected with the second, solar power string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second string portion conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 24, the string portion open circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 35, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).

	As to claim 37, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
	As to claim 38, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 39, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
	As to claim 40, the first string portion (one of the middle solar generators 20) is a first unconverted string portion (the output of the solar generators 20 is inputted to the converter and is therefore unconverted), and the second string portion (the other solar generators 20) is a second unconverted string portion (see Figure 5).
As to claim 59, Wolfs discloses a solar power system comprising:  a DC-DC converter (one of the middle DC-DC converters 24) forming part of a solar power string (see Figure 5); a first string portion (one of the middle solar generators 20) and a second string portion (other solar generators 20) of the string, the portions separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 14-15 and Figure 5); a first pair of electrical connections (to the left of a middle DC-DC converter 24; see Figure 5) connecting the DC-DC converter (24) across the first string portion; a second pair of electrical connections (to the right of a middle DC-DC converter 24; see Figure 5); connecting the DC-DC converter (24) across the second string portion; a positive rail (at top of top solar power generator 20; see Figure 5) electrically connected with one solar panel of the first string portion (one of the middle 
As to claim 61, the DC-DC converter (24) electrically connected within the solar power string (solar generators 20) is connected with the first string portion through a first conductor (connections at left of DC-DC converter 24) and connected with the second string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 62, the string portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 72, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).

As to claim 75, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).		
As to claim 77, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 78, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 79, Wolfs discloses a solar power system comprising:  a string comprising one or more solar panels (one of middle solar panels 20; see Figure 5); a DC-DC converter (24) intermediately electrically connected within the string as a part the string so as to define a first solar panel string portion (solar generator 20 to the left of DC-DC converter 24; see Figure 5) and a second solar panel string portion (the other solar generators; see Figure 5); a positive rail (at top of top solar power generator 20; see Figure 5) connected with the first, solar panel string portion (20), and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20; see Figure 5) connected with the second, solar panel string portion (20), and connected with the DC-DC converter (24) (see Figure 5).
As to claim 81, the DC-DC converter (24) is electrically connected with the first solar panel string portion through a first string portion conductor (connections at left of DC-DC converter 24); and connected with the second solar panel string portion through a second string portion conductor (connections at right of DC-DC converter 24), wherein the first string portion conductor has a first string portion loaded circuit voltage value 
	As to claim 82, the string portion open circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 93, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).	
As to claim 94, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 95, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 96, the first string portion (solar generator 20) consists of a solar panel or a plurality of solar panels (see page 6, lines 23-24).
	As to claim 97, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 98, the first string portion (one of the middle solar generators 20) is a first unconverted string portion (the output of the solar generators 20 is inputted to the 
	As to claim 99, Wolfs discloses a solar power system comprising:  a first solar power generator (top two solar generators 20) in serial connection with a DC-DC converter (24) and with a second solar power generator (bottom two solar generators 20), the DC-DC converter (24) connected between the first solar power generator (20) and the second solar power generator (20), and the first solar power generator (20) and the second solar power generator (20) each having a respective lower voltage end (at bottom) and higher voltage end (at top) (see page 8, lines 12-16 and Figure 5); a positive rail (at top of top solar power generator 20; see Figure 5) electrically connected with the higher voltage end of the first solar power generator (20) and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar power generator 20; see Figure 5) electrically connected with the lower voltage end of the second solar power generator (20) and with the DC-DC converter (24) (see Figure 5).
	As to claim 100, the first solar power generator (20) and the second solar power generator (20) each comprise at least one solar panel (see page 6, lines 23-24).
	As to claim 101, the first solar power generator (top two solar power generators) comprises a first set of series connected solar panels and the second solar power generator (bottom two solar power generators) comprises a second set of series connected solar panels (see Figure 5).
	As to claim 102, the first solar power generator (20) and the second solar power generator (20) are each unconverted power sources (the output of the generators is connected to the input of DC-DC converters 24, see Figure 5).

	As to claim 118, the DC-DC converter (24) is operable at a maximum power point during a loaded circuit condition of the system (see page 7, lines 4-7, buck type DC-DC converter can be controlled to operate the solar generator at its maximum power point).
As to claim 119, the DC-DC converter (24) is connected with the first string portion through a first conductor (connections at left of DC-DC converter 24); and connected with the second string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the 
As to claim 120, the string portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (see page 5, lines 22-24, the DC-DC converters 24 are buck type DC-DC converters).
As to claim 130, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 131, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 133, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
As to claim 135, the first string portion comprises a plurality of power sources (top two solar generators 20, see Figure 5).
As to claim 136, the first DC-DC converter (24) comprises at least two inputs (at left of DC-DC converter 24, see Figure 5).
	As to claim 137, Wolfs discloses a system comprising:  a string comprising one or more power sources (20) (see Figure 5); a DC-DC converter (one of the middle DC-DC converters 24) intermediately electrically connected within the string as a part of the string so as to define a first, power source string portion (top two power sources 20) and 
As to claim 138, the DC-DC converter (24) is operable at a maximum power point during loaded circuit condition of the system (see page 7, lines 4-7, buck type DC-DC converter can be controlled to operate the solar generator at its maximum power point).
As to claim 139, the DC-DC converter (24) is:  electrically connected with the first power source string portion through a first conductor (connections at left of DC-DC converter 24); and electrically connected with the second power source string portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).

As to claim 151, the solar power system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).	
As to claim 152, the positive rail is an upper rail (connected to top of top solar generator, see Figure 5).
As to claim 153, the negative rail is a lower rail (connected to bottom of bottom solar generator, see Figure 5).
As to claim 154, the first string portion comprises a plurality of power sources (top two solar generators 20, see Figure 5).
As to claim 155, the first DC-DC converter (24) comprises two inputs (connections between solar generator 20 and DC-DC converter 24, see Figure 5).
As to claim 156, the first string portion is a first unconverted string portion (the outputs of the solar generators 20 are connected to the inputs to the DC-DC converters 24) and the second string portion is a second unconverted string portion (see Figure 5).
	As to claim 157, Wolfs discloses a system comprising:  a first power generator (top two solar generators 20) in serial connection with a DC-DC converter (24) and with a second power generator (bottom two solar generators 20), the DC-DC converter (24) connected between the first power generator (20) and the second power generator (20) (see page 8, lines 12-16 and Figure 5); a positive rail (at top of top solar generator 20) electrically connected with a higher voltage end (top) of the first power generator (20) and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of 
	As to claim 158, the first power generator (20) and the second power generator (20) each comprise at least one power source (solar cells) (see page 6, lines 23-24).
	As to claim 159, the first power generator (top two solar power generators) comprises a first set of series connected solar panels and the second power generator (bottom two solar power generators) comprises a second set of series connected solar panels (see Figure 5).
	As to claim 160, the first power generator (20) and the second power generator (20) comprise unconverted power sources (the outputs of the power generators 20 are connected to the inputs of the DC-DC converters 24, see Figure 5).
	As to claim 175, Wolfs discloses a system comprising:  a DC-DC converter (one of the middle DC-DC converters 24, see Figure 5); a power string comprising:  a first portion (top two solar generators 20) (see Figure 5); and a second portion (bottom two solar generators 20), wherein the first and second portions are separated by, and in serial connection with, the DC-DC converter (24) (see page 8, lines 12-16 and Figure 5); a first pair of electrical connections (at left of DC-DC converter 24) connecting the DC-DC converter (24) across the first portion (see Figure 5); a second pair of electrical connections (at right of DC-DC converter 24) connecting the DC-DC converter (24) across the second portion (see Figure 5); a positive rail (at top of top solar generator 20) electrically connected with a power source of the first portion and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 
	As to claim 176, the DC-DC converter (24) is operable at a maximum power point (see page 7, lines 4-7).
As to claim 177, the DC-DC converter (24) connected within the power string (solar generators 20) is connected with the first portion through a first conductor (connections at left of DC-DC converter 24) and connected with the second portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first string portion loaded circuit voltage value relative to the negative rail, the second conductor has a second string portion loaded circuit voltage value relative to the negative rail, and a sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value is substantially equal to a loaded circuit voltage value of the positive rail relative to the negative rail (since the outputs of the DC-DC converters are connected in series, the sum of the first string portion loaded circuit voltage value and the second string portion loaded circuit voltage value will be equal to the loaded circuit voltage value of the positive rail relative to the negative rail).
	As to claim 178, the portion loaded circuit voltage values are achieved by bucking by the DC-DC converter (24) (see page 5, lines 22-24, the DC-DC converters are buck type converters).
	As to clam 188, the negative rail is a lower rail (at bottom of bottom solar generator 20, see Figure 5).

	As to claim 191, the system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 193, the first portion comprises a plurality of power sources (top two solar generators, see Figure 5).
	As to claim 194, the first DC-DC converter (24) comprises at least two inputs (at the left side of the DC-DC converter 24, see Figure 5).
	As to claim 195, Wolfs discloses a system comprising:  a string comprising one or more power sources (one of the middle power sources 20); a DC-DC converter (24) electrically connected to the string so as to define a first portion (top two solar generators 20) and a second portion (bottom two solar generators 20) (see page 8, lines 12-16 and Figure 5); a positive rail (at top of top solar generator 20) connected with the first portion and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20) connected with the second portion and connected with the DC-DC converter (24) (see Figure 5).
	As to claim 196, the DC-DC converter (24) is operable at a maximum power point (see page 7, lines 4-7).
As to claim 197, the DC-DC converter (24) is electrically connected with the first portion through a first conductor (connections at left of DC-DC converter 24); and connected with the second portion through a second conductor (connections at right of DC-DC converter 24), wherein the first conductor has a first portion loaded circuit voltage value relative to the negative rail, the second conductor has a second portion 
	As to claim 198, portion open circuit voltage values are achieved by bucking by the DC-DC converter (24) (see page 5, lines 22-24, the DC-DC converters are buck type DC-DC converters).
	As to claim 209, the system is bipolar (the upper rail is positive and the lower rail is negative, see Figure 5).
	As to claim 210, the positive rail is an upper rail (at top of top solar generator 20, see Figure 5).
	As to claim 211, the negative rail is a lower rail (at bottom of bottom solar generator 20, see Figure 5).
	As to claim 212, the first portion comprises a plurality of power sources (20) (see Figure 5).
	As to claim 213, the DC-DC converter (24) comprises two inputs (at left side of DC-DC converter 24, see Figure 5).
	As to claim 214, the first portion comprises a first unconverted string portion and the second portion comprises a second unconverted string portion (the outputs of the 
	As to claim 215, Wolfs discloses a system comprising:  a DC-DC converter (24); a first power generator (top two solar generators 20) in serial connection with the DC-DC converter (24) (see page 8, lines 12-16 and Figure 5); a second power generator (bottom two solar generators 20) connected in series with the first power generator (solar generator 20) and the DC-DC converter (24), wherein the DC-DC converter (24) is connected between the first and second power generators (20) (see page 8, lines 12-16 and Figure 5); a positive rail (at top of top solar generator 20) electrically connected with a higher voltage end of the first power generator (20) and with the DC-DC converter (24) (see Figure 5); and a negative rail (at bottom of bottom solar generator 20) electrically connected with a lower voltage end of the second power generator (20) and with the DC-DC converter (24) (see Figure 5).
	As to claim 216, the first power generator (20) and the second power generator (20) each comprise at least one power source (20) (see Figure 5).
	As to claim 217, the first power generator comprises a plurality of power sources (20) and the second power generator comprises a plurality of power sources (20) (see Figure 5).
	As to claim 218, the first power generator and the second power generator comprise unconverted power sources (the outputs of the first and second power generators are connected to the inputs of the DC-DC converters, see Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-6, 9, 25-26, 29, 63-64, 67, 83-84, 87, 121-122, 125, 141-142, 145, 179, 183, 199-200, and 203 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfs.
As to claim 5, Wolfs discloses all of the claimed features, as set forth above, 
except for a second solar power string connected in parallel with the first solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second solar power string in parallel with the first solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 6, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within the second solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the second solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
	As to claims 9 and 67, Wolfs discloses all of the claimed features, as set forth above, except for the positive rail being capable of carrying a loaded circuit voltage relative to the negative rail that is close to a regulatory maximum voltage limit; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have the positive rail capable of carrying a loaded circuit voltage relative to the 
MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 25, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional string electrically connected in parallel with the first string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the first string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 26, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional DC-DC converter connected within the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional DC-DC converter within the additional string, because it has been held that mere duplication of parts has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claims 29, 87, 125, 145, 183, and 203, Wolfs discloses all of the claimed features, as set forth above, except for the positive rail being capable of carrying a loaded circuit voltage relative to the negative rail that is close or substantially equal to a regulatory voltage limit; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have the positive rail capable of carrying a loaded circuit voltage relative to the negative rail that is at or close to a regulatory voltage limit, such as 400V or 600V, because selections of operational levels for an electronic device are engineering decisions based upon the system’s intended use and the expected requirements of the other systems with which it will interface, and are not patentable distinctions.  See MPEP §2144.04(IV)(A).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As to claim 63, Wolfs discloses all of the claimed features, as set forth above, 
except for a second solar power string connected in parallel with the first solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second solar power string in parallel with the first solar power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 64, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within second solar power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 83, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string that includes additional solar panels, the additional string electrically connected in parallel with the string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 84, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional DC-DC converter, each of which is electrically connected within one of the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 121, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional string connected in parallel with the first power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the first power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 122, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within the second power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the second power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 141, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string connected in parallel with the string, wherein the at least one additional string comprises additional power sources; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the first string, because it has been held that mere duplication of parts has no patentable significance unless a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 179, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional DC-DC converter, each of which is electrically connected within one of the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 179, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string connected in parallel with the power string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the power string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 180, Wolfs discloses all of the claimed features, as set forth above, 
except for a second DC-DC converter connected within the additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting a second DC-DC converter within the additional string, because it has been held that mere duplication of parts has no patentable In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 199, Wolfs discloses all of the claimed features, as set forth above, 
except for at least one additional string connected in parallel with the string, wherein the at least one additional string comprises additional power sources; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional string in parallel with the string, wherein the at least one additional string comprises additional power sources, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
As to claim 200, Wolfs discloses all of the claimed features, as set forth above, 
except for an additional DC-DC converter that is electrically connected to the at least one additional string; however, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified Wolfs by connecting an additional DC-DC converter to the additional string, because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP §2144.04(VI)(B).
Claims 18, 76, 116, 134, 174, 192, and 232 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfs in view of the US patent application publication of Toyomura et al. (2005/0121067).
As to claims 18, 76, 116, 134, 174, 192, and 232, Wolfs discloses all of the 
.
Allowable Subject Matter
Claims 7-8, 10-12, 27-28, 30-32, 65-66, 68-70, 85-86, 88-90, 103-109, 123-124, 126-128, 143-144, 146-148, 161-167, 181-182, 184-186, 201-202, 204-206, and 219-225 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7, 27, 65, 85, 123, 143, 181, and 201 contain allowable subject matter 
because none of the prior art of record discloses or suggests a diode established between the DC-DC converter and the positive rail, in combination with the remaining claimed features.
	Claims 8, 28, 66, 86, 124, 144, 182, and 202 contain allowable subject matter because none of the prior art of record discloses or suggests the positive rail capable of carrying an open circuit voltage relative to the negative rail and a loaded circuit voltage 
	Claims 10-12, 30-32, 68-70, 88-90, 126-128, 146-148, 184-186, and 204-206 contain allowable subject matter because none of the prior art of record discloses or suggests the DC-DC converter comprising two sub-converters, in combination with the remaining claimed features.
	Claims 103-107, 161-165, and 219-223 contain allowable subject matter because none of the prior art of record discloses or suggests the DC-DC converter comprising a first capacitor that is connected across the first solar power generator and a second capacitor that is connected across the second solar power generator, in combination with the remaining claimed features.
	Claims 108, 166, and 224 contain allowable subject matter because none of the prior art of record discloses or suggests the DC-DC converter comprising an inductor connected so as to substantially bisect the converter, in combination with the remaining claimed features.
	Claims 109, 167, and 225 contain allowable subject matter because none of the prior art of record discloses or suggests the DC-DC converter comprising two subconverters that share an inductor, in combination with the remaining claimed features.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836